Exhibit 10.1







FIRST AMENDMENT TO TERM LOAN C AGREEMENT


THIS FIRST AMENDMENT TO TERM LOAN C AGREEMENT (the “First Amendment”) is made as
of June 1, 2015, by and among BRANDYWINE REALTY TRUST, a Maryland real estate
investment trust (“BRT”), BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“BOP”; and together with BRT, collectively, “Borrowers,”
and each, individually, “Borrower”), each lender party hereto (collectively,
“Lenders,” and each, individually, “Lender”) and PNC BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, “Administrative
Agent”).


BACKGROUND
A.Administrative Agent, Lenders and Borrowers are parties to that certain Term
Loan C Agreement dated December 15, 2011 (as amended, modified, or restated from
time to time, the “Credit Agreement”).


B.Administrative Agent, Lenders and Borrower desire to amend the Credit
Agreement to modify certain provisions hereof, all on the terms and subject to
the conditions herein set forth.
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


AGREEMENT
1.Terms. Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.


2.Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
a.The definition of “Acquisition Property” in Section 1.1 is hereby amended and
restated to read in full as follows:


“Acquisition Property” means, as of any date of determination, a Property owned
by a Borrower or a Subsidiary thereof for fewer than 24 month since the date of
acquisition (regardless of whether such date of acquisition occurs prior to or
after the Closing Date), unless the Borrower have made a one-time election to
treat such Property as a Stabilized Property for purposes of calculating Total
Asset Value and Unencumbered Value.”
b.Section 1.1 is hereby amended by inserting the following definitions of
“Additional Guarantees” and “Additional Guarantors” in appropriate alphabetical
order:





1



--------------------------------------------------------------------------------





““Additional Guarantees” has the meaning set forth in Section 11.23.
“Additional Guarantors” has the meaning set forth in Section 11.23.”
c.The definition of “Base Rate” in Section 1.1 is hereby amended and restated to
read in full as follows:


““Base Rate” means, for any day, the fluctuating rate per annum equal to (i) the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b)
the Prime Rate in effect on such day or (c) assuming that on such date a
Eurodollar Loan was being made, the then applicable Adjusted Eurodollar Rate for
a one-month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or any successor or
substitute for such page) at approximately 11:00 a.m. London time on such day
(provided that if such highest rate shall be less than zero, such rate shall be
deemed zero for purposes hereof) plus (ii) the Applicable Percentage for Base
Rate Loans. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Adjusted Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively.”
d.The definition of “Capitalization Rate” in Section 1.1 is hereby amended and
restated to read in full as follows:


““Capitalization Rate” means 6.50% for improved Properties located in the City
of Philadelphia, Pennsylvania, improved Properties located in the City of
Austin, Texas and improved Properties located in Fairfax County, Virginia, and
7.50% for all other Properties.”
e.The definition of “Eligible Land” in Section 1.1 is hereby amended and
restated to read in full as follows:


““Eligible Land” means, undeveloped land which is zoned for office, industrial,
residential, parking or hotel use and which is not subject to a building
moratorium or other restriction on construction.”
f.The definition of “NOI” in Section 1.1 is hereby amended and restated to read
in full as follows:


““NOI” means, for any period, an amount equal to (a) Net Income for such period
(excluding the effect of gains and losses from the sale of real property, debt
restructurings, extinguishment or forgiveness of debt, write-ups and
write-downs, acquisition costs for consummated acquisitions, and any other

2



--------------------------------------------------------------------------------





extraordinary or other non-recurring gains or losses or other non-cash gains or
losses outside the ordinary course of business) plus (b) an amount which in the
determination of Net Income for such period has been deducted for (i) proceeds
to minority interests, (ii) income taxes, (iii) depreciation and amortization,
(iv) Interest Expense and (v) actual property management expense, less (c) 3% of
the total real estate revenue of the Committed Parties as an assumed property
management expense.”
g.The definition of “Revolving Credit Agreement” in Section 1.1 is hereby
amended and restated to read in full as follows:


““Revolving Credit Agreement” means the Revolving Credit Agreement dated as of
May 15, 2015 among the Borrowers, Bank of America, N.A., as Administrative
Agent, and the lenders party thereto, as the same may be amended, modified or
restated from time to time.”
h.The definition of “Total Asset Value” in Section 1.1 is hereby amended and
restated to read in full as follows:


““Total Asset Value” means the sum, without duplication, of (i) Property Value,
plus (ii) Acquisition Properties valued, with respect to each such Acquisition
Property, at the higher of its acquisition cost (after taking into account any
impairments) or its Property Value (assuming for purposes of such valuation that
such Acquisition Property is a Stabilized Property), provided that once an
Acquisition Property is valued at its Property Value, such Acquisition Property
can no longer be valued by using its acquisition cost, plus (iii) all
unrestricted cash of the Combined Parties, plus (iv) all Cash Equivalents of the
Combined Parties, plus (v) all unrestricted tenant security deposits held by the
Combined Parties, plus (vi) the aggregate of all amounts of the Combined Parties
incurred and paid with respect to Construction-in-Process and Eligible Land
(after taking into account any impairments), which credit will be limited to 25%
of Total Asset Value in the aggregate, plus (vii) all notes receivable of the
Combined Parties valued at the lower of cost or market in accordance with GAAP
and which are not more than 30 days past due or otherwise in default, which
credit will be limited to 5% of Total Asset Value, plus (viii) all investments
in (based on the actual cash investment in), directly or indirectly,
unconsolidated entities holding real estate assets, which credit will be limited
to 15% of Total Asset Value, plus (ix) Eligible Cash 1031 Proceeds, plus (x) the
product of 5 multiplied by Net Income attributable to third-party property
management agreements, for the most recent period of four (4) consecutive fiscal
quarters, to the extent that payments thereunder are not more than 30 days past
due or otherwise in default, which credit will be limited to 5% of Total Asset
Value; provided that the aggregate credit to Total Asset Value from the
investments described in clauses (vi) through (viii) and clause (x) above will
be limited to 40% of Total Asset Value.”

3



--------------------------------------------------------------------------------







i.The definition of “Unencumbered Properties” in Section 1.1 is hereby amended
and restated to read in full as follows:


““Unencumbered Properties” means all Properties that are (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge (and, if such Property is owned or leased by an
Eligible Subsidiary, the Borrowers’ direct or indirect ownership interests in
such Eligible Subsidiary are not subject to a Lien or negative pledge) other
than (a) nonconsensual Permitted Liens and (b) Liens in favor of the Lenders to
secure the Obligations, (iii) improved with a building that has received a
certificate of occupancy, and (iv) not subject to a significant environmental
release, Environmental Claim or other violation of Environmental Laws.”
j.The definition of “Unencumbered Value” in Section 1.1 is hereby amended and
restated to read in full as follows:


““Unencumbered Value” means the sum, without duplication, of (i) Unencumbered
Property Value, plus (ii) Acquisition Properties that are Unencumbered
Properties valued, with respect to each such Acquisition Property, at the higher
of its acquisition cost (after taking into account any impairments) or its
Property Value (assuming for purposes of such valuation that such Acquisition
Property is a Stabilized Property), provided that once an Acquisition Property
is valued at its Property Value, such Acquisition Property can no longer be
valued by using its acquisition cost, plus (iii) Unencumbered
Construction-in-Process and Eligible Land Value, plus (iv) the aggregate amount
of unrestricted cash or Cash Equivalents of the Combined Parties, plus (v)
Eligible Cash 1031 Proceeds, to the extent not subject to a Lien, plus (vi) all
notes receivable of the Combined Parties valued at the lower of cost or market
in accordance with GAAP and which are not more than 30 days past due or
otherwise in default, to the extent not subject to a Lien, which credit will be
limited to 5% of Unencumbered Value; provided that Unencumbered
Construction-in-Process and Eligible Land Value shall not account for more than
20% of Unencumbered Value.”
k.Section 1.4 is hereby amended and restated to read in full as follows:


“1.4    Joint Venture Investments.
    For purposes of calculating the financial covenants in Section 7.2
(including the definitions used therein), (a) NOI, Adjusted NOI, Annualized
Modified Adjusted NOI, Property Value and Interest Expense shall be calculated,
to the extent applicable, to include the pro-rata share (as determined by their
respective percentage interests in the profits and

4



--------------------------------------------------------------------------------







losses of such joint venture) of results attributable to the Borrowers and their
Subsidiaries from joint ventures and (b) Indebtedness and Funded Debt shall be
calculated as follows: (i) if the Indebtedness of a joint venture is recourse to
such Borrower (or Subsidiary), then the greater of (A) the amount of such
Indebtedness or Funded Debt that is recourse to such Borrower (or Subsidiary),
without duplication, or (B) the Borrower’s pro-rata share of such Indebtedness
or Funded Debt as determined by its percentage interest in the profits and
losses of such joint venture and (ii) if the Indebtedness of such joint venture
is not recourse to such Borrower (or Subsidiary), then such Borrower’s (or
Subsidiary’s) pro-rata share of such Indebtedness or Funded Debt as determined
by its percentage interest in the profits and losses of such joint venture. For
purposes of this Section 1.4, Indebtedness of a joint venture that is recourse
to a Borrower or one of its Subsidiaries solely as a result of such Borrower (or
Subsidiary) being a partner or member in such joint venture shall be treated as
not recourse to such Borrower (or Subsidiary) as long as the only assets owned
by such Borrower (or Subsidiary) are its equity interest in such joint venture
and any contributed capital held to fund such equity interest.”
l.Section 7.2(c) is hereby amended and restated to read in full as follows:


“(c)    Net Worth. At the end of each fiscal quarter of the Combined Parties,
Net Worth shall be greater than or equal to the sum of (i) $1,497,003,200 plus
(ii) 75% of the Net Cash Proceeds from all Equity Issuances after March 31, 2015
plus (iii) 75% of the actual increase in Net Worth resulting from Equity
Issuances after March 31, 2015 made in connection with an Employee Stock
Purchase Plan or Long-Term Incentive Plan approved by BRT’s shareholders.”
m.Section 7.2(d) is hereby amended to delete the last sentence thereof.
n.Section 7.2(e) is hereby amended to delete the last sentence thereof.
o.Section 7.2(g) is hereby amended to replace “1.90” with “1.75”.
p.A new Section 11.23 is hereby added as follows:




“11.23    Additional Guaranties.
BOP may designate as guarantors of the Obligations one or more limited partners
of BOP (“Additional Guarantors”); provided that the Administrative Agent and
each Lender shall have reasonably satisfied itself with respect to “know your
customer” and applicable Anti-Corruption Laws and Sanctions in respect of any
such proposed Guarantor. The guarantees executed by the Guarantors pursuant to
this

5



--------------------------------------------------------------------------------







Section 11.23 (“Additional Guarantees”) shall not exceed $75,000,000 in the
aggregate. The Additional Guarantees shall be guarantees of collection and not
guarantees of payment, shall otherwise be reasonably acceptable to the
Administrative Agent, and shall be acknowledged by the Administrative Agent,
effective upon their execution by the Additional Guarantors. To evidence the
Lenders’ acceptance thereof, the Lenders hereby authorize the Administrative
Agent to accept such Additional Guarantees on their behalf in accordance with
this Section 11.23. The Administrative Agent acknowledges that TRC Associates
Limited Partnership (“TRC”) has guaranteed up to $50,000,000 of the Borrower’s
obligations under this Credit Agreement on and subject to the terms, conditions
and limitations set forth in the Amended and Restated Guarantee executed as of
December 28, 2012 by TRC in favor of the Administrative Agent for the benefit of
the Lenders, which shall be deemed an Additional Guarantee hereunder.”
3.Loan Documents. Except where the context clearly requires otherwise, all
references to the Credit Agreement in any Credit Document shall be to the Credit
Agreement as amended by this First Amendment.


4.Borrower’s Ratification. Each Borrower agrees that it has no defenses or
set‑offs against Lenders or their respective officers, directors, employees,
agents or attorneys, with respect to the Credit Documents, all of which are in
full force and effect, and that all of the terms and conditions of the Credit
Documents not inconsistent herewith shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms. Each
Borrower hereby ratifies and confirms its obligations under the Credit Documents
and agrees that the execution and delivery of this First Amendment does not in
any way diminish or invalidate any of its obligations thereunder.


5.Representations and Warranties. Each Borrower hereby represents and warrants
to Lenders that:
a.Borrowers have the right and power, and have taken all necessary action to
authorize the execution and delivery of this First Amendment and to perform its
obligations thereunder and under the Credit Agreement, as amended by this First
Amendment, in accordance with their respective terms. This First Amendment has
been duly executed and delivered by a duly authorized officer of Borrower or a
general partner of Borrower, as applicable, and both this First Amendment and
the Credit Agreement, as amended by this First Amendment, are legal, valid and
binding obligations of Borrowers and are enforceable against Borrowers in
accordance with their respective terms except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than payment of principal) contained herein or
therein and as may be limited by equitable principles generally;


b. The execution, delivery and performance of this First Amendment do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Requirement of Law relating to any Credit
Party or any

6



--------------------------------------------------------------------------------



of its Material Subsidiaries; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Credit Party or
any of its Material Subsidiaries, or any indenture, agreement or other
instrument to which any Credit Party or any of their Material Subsidiaries is a
party or by which it or any of its respective properties may be bound; or (iii)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by any Credit Party or any of
their Material Subsidiaries;


c.The representations and warranties made in the Credit Agreement, as amended by
this First Amendment, are true and correct in all material respects as of the
date hereof;


d.After giving effect to this First Amendment, no Default or Event of Default
under the Credit Agreement exists on the date hereof; and


e.This First Amendment has been duly authorized, executed and delivered so as to
constitute the legal, valid and binding obligation of Borrowers, enforceable in
accordance with its terms.
All of the above representations and warranties shall survive the making of this
First Amendment.
6.Conditions Precedent. The effectiveness of the amendments set forth herein is
subject to the fulfillment, to the satisfaction of Administrative Agent and its
counsel, of the following conditions precedent:
a.Borrowers shall have delivered to Administrative Agent the following, all of
which shall be in form and substance satisfactory to Administrative Agent and
shall be duly completed and executed:
i.Counterparts of this First Amendment executed by Borrowers, Guarantors and the
Required Lenders; and


ii.Such additional documents, certificates and information as Administrative
Agent may require pursuant to the terms hereof or otherwise reasonably request.


b.The representations and warranties set forth in the Credit Agreement shall be
true and correct in all material respects on and as of the date hereof.


c.After giving effect to this First Amendment, no Default or Event of Default
shall have occurred and be continuing as of the date hereof.


d.Borrowers shall have paid to the Administrative Agent all costs and expenses
of the Administrative Agent in connection with preparing and negotiating this
First Amendment, including, but not limited to, reasonable attorneys’ fees and
costs.


e.That certain Revolving Credit Agreement dated as of May 15, 2015 among
Borrowers, Bank of America, N.A., as Administrative Agent, and the lenders party
thereto, has been executed and delivered by all parties thereto and is
effective.

7



--------------------------------------------------------------------------------







7.Miscellaneous.


a.All terms, conditions, provisions and covenants in the Credit Documents and
all other documents delivered to Administrative Agent in connection therewith
shall remain unaltered and in full force and effect except as modified or
amended hereby. To the extent that any term or provision of this First Amendment
is or may be deemed expressly inconsistent with any term or provision in any
Credit Document or any other document executed in connection therewith, the
terms and provisions hereof shall control.
b.Except as expressly provided herein, the execution, delivery and effectiveness
of this First Amendment shall neither operate as a waiver of any right, power or
remedy of Administrative Agent or Lenders under any of the Credit Documents nor
constitute a waiver of any Event of Default thereunder.
c.This First Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements.
d.In the event any provisions of this First Amendment shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


e.This First Amendment shall be governed by and construed according to the laws
of the State of New York, without giving effect to any of its choice of law
rules.


f.This First Amendment shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
g.The headings used in this First Amendment are for convenience of reference
only, do not form a part of this First Amendment and shall not affect in any way
the meaning or interpretation of this First Amendment.
[Signatures commence on the next page]





























8



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Borrowers, Administrative Agent and the Required Lenders
have caused this First Amendment to be executed by their duly authorized
officers as of the date first above written.
BORROWERS:


BRANDYWINE REALTY TRUST, a Maryland real estate investment trust






By:                    
Name: Thomas E. Wirth
Title: Executive Vice President and Chief Financial Officer




BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:    Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner


By:                    
Name: Thomas E. Wirth
Title: Executive Vice President and Chief Financial Officer

9



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender






By:                        
Name:    Shari L. Reams-Henofer
Title:    Senior Vice President










[Signatures continue on the next page]






















[Signature Page to First Amendment to Term Loan C Agreement]













10



--------------------------------------------------------------------------------









CAPITAL ONE, N.A., as a Lender






By:                        
Name: William G. Booth
Title: Senior Vice President








[Signatures continue on the next page]


















[Signature Page to First Amendment to Term Loan C Agreement]































11



--------------------------------------------------------------------------------





REGIONS BANK, as a Lender






By:                        
Name: Ghi S. Gavin
Title: Senior Vice President








[Signatures continue on next page]
























[Signature Page to First Amendment to Term Loan C Agreement]



























12



--------------------------------------------------------------------------------









FIRST NIAGARA BANK, N.A., as a Lender






By:                        
Name: Steven J. Weeks
Title: First Vice President














[Signatures continue on the next page]




















[Signature Page to First Amendment to Term Loan C Agreement]

















13



--------------------------------------------------------------------------------











THE HUNTINGTON NATIONAL BANK, as a Lender






By:                        
Name: Florentina Djulvezan
Title: Assistant Vice President












[Signatures continue on the next page]






















[Signature Page to First Amendment to Term Loan C Agreement]















14



--------------------------------------------------------------------------------









BANK OF MONTREAL, as a Lender






By:                        
Name: Aaron Lanski
Title: Managing Director






















[Signatures continue on the next page]


















[Signature Page to First Amendment to Term Loan C Agreement]











15



--------------------------------------------------------------------------------







CONSENT OF GUARANTOR
The undersigned Guarantor (“Guarantor”) consents to the provisions of the
foregoing First Amendment to Term Loan C Agreement (the “Amendment”) and
confirms and agrees that: (a) Guarantor’s obligations under the Amended and
Restated Guarantee dated as of December 28, 2012 (as heretofore amended, the
“Guaranty”), shall be unimpaired solely as a result of the Amendment.
WITNESS the due execution of this Consent as of the date of the Amendment,
intending to be legally bound hereby.


TRC ASSOCIATES LIMITED PARTNERSHIP


By:    TRCALP GP, LLC




By:                        
Name: Jeffrey T. Kusumi
Title: Principal



























16

